                 Case:19-03908-jtg         Doc #:199 Filed: 01/27/20            Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

In re:                                                  Chapter 11

CHHATRALA GRAND RAPIDS, LLC, et                         Case No. 19-03908-jtg
al.,1                                                   (Jointly Administered)

                         Debtors.                       Honorable John T. Gregg


     APPLICATION OF GORDON FOOD SERVICE INC. FOR ALLOWANCE AND
             PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         Gordon Food Service Inc. (“GFS”), by its undersigned counsel, hereby submits the

following Application for Allowance and Payment of Administrative Priority Claim pursuant to

11 U.S.C. § 503(b)(9) (the “Application”). In support of it Application, GFS respectfully states

as follows:

               1. On September 16, 2019 (the “Petition Date”), Debtor Chhatrala Grand Rapids,

LLC (the “Debtor”) filed a voluntary petition for relief under Chapter 11 of Title 11 of the

United States Code, 11 §§ 101, et seq. (the “Bankruptcy Code”).                   The Debtor is currently

operating as a debtor-in-possession.

         2.       Before the Petition Date, GFS provided and shipped to the Debtor certain

products on two separate accounts pursuant to an agreement executed by Debtor on March 10,

2017 (the “Agreement”), a copy of which is attached hereto as Exhibit A.

         3.       The Debtor received $15,896.56 worth of goods on the account ending in 9678

and $1,081.68 worth of goods on the account ending in 6934 within the 20 day period before the

petition date (the “20-Day Goods”). Accordingly, GFS is entitled to an administrative priority

claim of $16,978.24 pursuant to 11 U.S.C. § 503(b)(9).


1
 The Debtors in these jointly administered proceedings are Chhatrala Grand Rapids, LLC, Case No. 19-03908, and
Bhogal Enterprises, LLC, Case No. 19-03909.


CO\6326743.1
               Case:19-03908-jtg     Doc #:199 Filed: 01/27/20        Page 2 of 3




        4.     With this Application, GFS seeks an Order from the Court allowing GFS an

administrative claim against the Debtor for the value of the 20-Day Goods delivered to it in the

amount of $16,978.24 (the “503(b)(9) Claim”).       Summaries of the invoices for the goods

received by Debtor on each account are attached hereto as Exhibit B. The invoices are attached

hereto as Exhibit C.

        5.     Section 503(b)(9) of the Bankruptcy Code states “after notice and a hearing, there

shall be allowed administrative expenses” for “the value of any goods received by the debtor

within 20 days before the date of commencement of a case under this title in which the goods

have been sold to the debtor in the ordinary course of such debtor’s business.” 11 U.S.C.

§ 503(b)(9).

        6.     GFS sold the 20-Day Goods to the Debtor, and the Debtor received the 20-Day

Goods, within 20 days of the Petition Date. The 20-Day Goods were sold to the Debtor in the

ordinary course of the Debtor’s business. GFS has not received payment for the 20-Day Goods.

Accordingly, pursuant to section 503(b)(9), GFS is entitled to an administrative claim for the

value of the 20-Day Goods provided to the Debtor.

        7.     As an administrative claim, the 503(b)(9) Claim is entitled to priority in any

distribution from assets of the Debtor’s estates.     11 U.S.C. § 507(a)(2).    This priority is

secondary only to domestic support claims. 11 U.S.C. § 507(a)(1). The 503(b)(9) Claim must

be paid in full in cash in order for the Court to confirm any plan of reorganization.

11 U.S.C. § 1129(a)(9)(A).

        8.     This Application is made without prejudice to, and GFS reserves, all other rights,

claims, demands, and remedies available to GFS, at law or in equity. In addition, GFS reserves

the right to seek payment of further amounts under section 503(b)(9) if it later discovers



                                               2
CO\6326743.1
               Case:19-03908-jtg       Doc #:199 Filed: 01/27/20        Page 3 of 3




information that additional goods were received by the Debtor within 20 days of the Petition

Date.

        WHEREFORE, having satisfied the requirements of section 503(b)(9), GFS requests

that this Court enter an order: (1) allowing the 503(b)(9) Claim; (2) directing that distributions on

the 503(b)(9) Claim be made at the earliest date and at the same percentage as any other allowed

administrative claims of equal priority against the Debtor’s estate; and (3) for such other and

further relief as this Court deems just and proper.



Dated: January 27, 2020                       Respectfully submitted,

                                              /s/ Jason M. Torf
                                              Jason M. Torf
                                              John C. Cannizzaro
                                              ICE MILLER LLP
                                              200 W. Madison Street, Suite 3500
                                              Chicago, IL 60606-3417
                                              Telephone: (312) 726-6244
                                              Facsimile: (312) 726-6214
                                              Email:       Jason.Torf@icemiller.com

                                              Counsel for Gordon Food Service Inc.




                                                 3
CO\6326743.1
